 

EXHIBIT 10.07

 

 

 

 

 

 

AMBAC FINANCIAL GROUP, INC.

 

 

 

 

 

DEFERRED COMPENSATION PLAN

FOR OUTSIDE DIRECTORS

 

 

 

 

 

 

 

Effective as of December 1, 1993,

As Amended through October 15, 2002

 



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 2 of 13

 

 

AMBAC FINANCIAL GROUP, INC.

 

DEFERRED COMPENSATION PLAN FOR

OUTSIDE DIRECTORS

 

 

1.     Definitions

 

“Account” and “Deferred Compensation Account” are used interchangeably and mean
the bookkeeping record established for each Participant. A Deferred Compensation
Account is established only for purposes of measuring a Deferred Benefit and not
to segregate assets or to identify assets that may be used to pay a Deferred
Benefit.

 

“Account Value” means the amount reflected on the books and records of the
Company as the value of a Participant’s Deferred Compensation Account at any
date of determination, as determined in accordance with this Plan.

 

“Annual Fees” means the cash portion of (i) any annual fee payable to an Outside
Director for service on the Board, (ii) any other fee determined on an annual
basis and payable for service on (as distinguished from attendance at meetings
of), or for acting as chairperson of, any committee of the Board and (iii) any
similar annual fee payable in respect of service on the board of directors of
any Subsidiary or any committee of any such board of directors.

 

“Beneficiary” or “Beneficiaries” means a person or other entity designated by a
Participant on a Beneficiary Designation Form to receive Deferred Benefit
payments in the event of the Participant’s death.

 

“Beneficiary Designation Form” means a document, in form approved by the
Committee, to be used by Participants to name their respective Beneficiaries.

 

“Board” means the Board of Directors of the Company.

 

“Cash Deferral Option” means a Performance Option under which the Deferred
Amount credited to a Participant’s Deferred Compensation Account is carried as a
cash balance to which interest equivalents are credited from time to time as
provided in Section 6(c)(i).

 

“Committee” means the Compensation and Organization Committee of the Board or
any successor committee thereto.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Conversion Date” has the meaning assigned to such term in Section 6(e).



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 3 of 13

 

 

“Deemed Capital Gain Tax Charge” has the meaning assigned to such term in
Section 6(c).

 

“Deferral Election” means the election of a Participant, made in accordance with
the terms and conditions of the Plan, to defer all or a portion of his/her
Directors Fees for a Deferral Year.

 

“Deferral Election Form” means a document, in form approved by the Committee,
pursuant to which a Participant makes a Deferral Election.

 

“Deferral Year” means the calendar year, starting with calendar year 1994. If an
individual becomes eligible to participate in the Plan after the commencement of
a Deferral Year, the Deferral Year for the individual shall be the remainder of
such Deferral Year.

 

“Deferred Amount” means the amount of Directors Fees, deferred by a Participant
pursuant to a Deferral Election.

 

“Deferred Benefit” means the amount that will be paid on a deferred basis under
the Plan to a Participant who has made a Deferral Election. A Participant’s
Deferred Benefit will equal the Account Value of his or her Deferred
Compensation Account, calculated as provided herein.

 

“Director Fees” means the aggregate of a Participant’s Annual Fees and Meeting
Fees.

 

“Election Date” means December 31 of the year preceding the beginning of the
Deferral Year, provided, however, that if an individual becomes an Outside
Director for the first time during a Deferral Year, that Outside Director’s
Election Date for such Deferral Year is any day within thirty days of the date
he/she becomes an Outside Director.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a share of Common Stock means the average of the highest
and the lowest quoted selling price of a share of Common Stock as reported on
the composite tape for securities listed on the New York Stock Exchange, or such
other national securities exchange as may be designated by the Committee, or in
the event that the Common Stock is not listed for trading on a national
securities exchange but is quoted on an automated quotation system, on such
automated quotation system, in any such case on the valuation date (or if there
were no sales on the valuation date, the average of the highest and the lowest
quoted selling prices as reported on such composite tape or automated quotation
system for the most recent day during which a sale occurred).

 

“Meeting Fees” means (i) any meeting fee payable in respect of attendance at or
participation in meetings of the Board or any committee of the Board or any
meeting of the



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 4 of 13

 

 

stockholders of the Company and (ii) any similar meeting fee payable in respect
of service on the board of directors of any Subsidiary or any committee of any
such board of directors.

 

“Outside Director” means a duly-elected member of the Board who is not an
employee of the Company or any Subsidiary.

 

“Participant” means an Outside Director who participates in the Plan pursuant to
Section 4.

 

“Performance Option” means the performance options made available from time to
time for selection by Participants to measure the return (positive or negative)
to be attributed to Deferred Amounts.

 

“Phantom Stock Option” means a Performance Option under which a Deferred Amount
is credited to a Participant’s Deferred Compensation Account as a number of
Phantom Stock Units.

 

“Phantom Stock Unit” means a bookkeeping unit representing one share of Common
Stock.

 

“Subsidiary” means any corporation 50 percent or more of the voting stock of
which is owned directly or indirectly by the Company.

 

2.     Purpose

 

The purpose of the Plan is to provide the Company’s Outside Directors an
opportunity to defer payment of all or part of their Directors Fees in
accordance with the terms and conditions set forth herein.

 

3.     Administration

 

(a) Authority. The Committee will be responsible for administering the Plan. The
Committee will have authority to adopt such rules as it may deem appropriate to
carry out the purposes of the Plan, and shall have authority to interpret and
construe the provisions of the Plan and any agreements under the Plan and to
make determinations pursuant to any Plan provision. Each interpretation,
determination or other action made or taken by the Committee pursuant to the
Plan shall be final and binding on all persons. No member of the Committee shall
be liable for any action or determination made in good faith, and the members of
the Committee shall be entitled to indemnification and reimbursement in the
manner provided in the Company’s Amended and Restated Certificate of
Incorporation as it may be amended from time to time.

 

(b) Delegation. The Committee may designate a committee composed of one or more
members of the Board to carry out its responsibilities under such conditions as
it may set.



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 5 of 13

 

 

4.     Eligibility

 

(a) Directors. Any Outside Director may participate in the Plan.

 

(b) Becoming a Participant. An Outside Director becomes a Participant for any
Deferral Year by filing a Deferral Election Form according to Section 5 of the
Plan.

 

5.     Deferral Elections

 

(a) General Provisions. A Participant may elect to defer all or a specified
percentage (in multiples of 10 percent) of Directors Fees for a Deferral Year,
in the manner provided in this Section 5. A Participant’s Deferred Benefit is at
all times nonforfeitable.

 

(b) Deferral Election Forms. Before the Election Date applicable to a Deferral
Year, each Outside Director will be provided with a Deferral Election Form and a
Beneficiary Designation Form. In order for an Outside Director to participate in
the Plan for a given Deferral Year, a Deferral Election Form, completed and
signed by him/her, must be delivered to the Secretary of the Board on or prior
to the applicable Election Date. An Outside Director electing to participate in
the Plan for a given Deferral Year shall indicate on his/her Deferral Election
Form:

 

(i) the percentage of Director Fees for the applicable Deferral Year to be
deferred;

 

(ii) the allocation of the Deferred Amount among the several Performance Options
then available to Participants, in accordance with the terms and conditions of
Section 6(b); and

 

(iii) the Participant’s election either to have distribution of his/her Deferred
Benefit commence following termination of service as an Outside Director or to
have such distribution commence as of a date specified on such Form, provided,
however, that any such election concerning the commencement of distribution of a
Participant’s Deferred Benefit shall be subject to the terms and conditions of
Section 6(e).

 

(c) Effect of No Deferral Election. An Outside Director who does not submit a
completed and signed Deferral Election Form to the Secretary of the Board before
the relevant Election Date is not a Participant for the Deferral Year and may
not defer his/her Directors Fee for the Deferral Year.

 

(d) Revocation of Deferral Election.

 

(i) A Participant may revoke a Deferral Election applicable to a Deferral



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 6 of 13

 

 

Year, but only pursuant to the procedure described in subsection (ii) below. Any
purported revocation that does not comply with subsection (ii) below will not be
given effect.

 

(ii) To be effective, a revocation must be in writing and signed by the
Participant, must express the Participant’s intention to revoke his Deferral
Election applicable to that Deferral Year, and must be delivered to the
Secretary of the Board before the close of business on the Election Date
applicable to such Deferral Year. For example, to revoke a Deferral Election
relating to calendar year 2001, a written revocation of such Deferral Election
must be delivered to the Secretary of the Board before the close of business on
December 31, 2000.

 

6.     Deferred Compensation Accounts; Distributions

 

(a) Deferred Compensation Accounts.

 

(i) Establishment of Accounts. A Participant’s deferrals will be credited to a
Deferred Compensation Account set up for that Participant. Each Deferred
Compensation Account will be credited with Deferred Amounts, as provided in
Section 6(b), and credited (or charged) with earnings (or loss) as provided in
Section 6(c).

 

(ii) Crediting of Deferred Amounts.

 

Director Fees. As of the dividend payment date following the last business day
of each calendar quarter, an Outside Director’s Deferred Compensation Account
will be credited with (A) 25% of Annual Fees deferred for the Deferral Year in
which such quarter occurs and (B) 100% of deferred Meeting Fees earned during
such quarter.

 

(b) Allocations Among Performance Options. A Participant shall have the right to
allocate the Deferred Amount for any Deferral Year, in minimum allocations of at
least 10%, among one or more Performance Options made available from time to
time under the Plan. The Performance Options generally available to Participants
shall include:

 

(i) A Cash Deferral Option;

 

(ii) A Phantom Stock Option; and

 

(iii) Such other Performance Options as the Committee may make available to
Participants from time to time. Deemed allocations among the available
Performance Options shall be made exclusively for the purpose of determining the
Account Value from time to time, and the Company will have no obligation to
invest amounts corresponding to Deferred Amounts in investment vehicles
corresponding to the Performance Options selected by the Participant.
Participants may change the deemed allocation of their Account Value among the
Performance Options then available under the Plan in accordance with procedures
established by the



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 7 of 13

 

 

Committee from time to time; provided, however, that, unless otherwise
determined by the Committee, no such reallocation shall be made more frequently
than quarterly; and providedfurther that no such reallocation may result in less
than 10% of the Account Value being deemed allocated to any single Performance
Option.

 

(c) Determination of Account Value.

 

The Company will from time to time calculate the Account Value based on the
Participant’s Deferred Amounts and his/her then-effective elections with respect
to deemed allocation of the Account among the available Performance Options.
Such calculation will be based on the best information available to the Company
as of the date of determination, which information may include estimates. In
addition, the following shall apply:

 

(i) Amounts allocated to the Cash Deferral Option (including amounts resulting
from the conversion of Phantom Stock Units as provided in Section 6(c)(ii)),
will be credited with interest equivalents as of the first business day of each
calendar quarter based upon the average daily balance credited to such Cash
Option (which balance shall include any earnings on amounts so credited pursuant
to this Section 6(c)(i)) during the preceding quarter. Interest equivalents will
be calculated using the 90-day commercial paper composite rate published by the
Federal Reserve Bank as of the last business day of such preceding calendar
quarter, or such other rate as the Committee may designate from time to time by
resolution.

 

(ii) The number of Phantom Stock Units credited to a Participant’s Deferred
Compensation Account (including fractions of Phantom Stock Units) will be
determined by dividing (A) the amount of Director Fees deferred by (B) the Fair
Market Value of a share of Common Stock on the date of crediting.

 

(iii) If the Company pays any cash or other dividend or makes any other
distribution in respect of the Common Stock, each Phantom Stock Unit credited to
the Deferred Compensation Account of a Participant will be credited with an
additional number of Phantom Stock Units (including fractions thereof)
determined by dividing (A) the amount of cash, or the value (as determined by
the Committee) of any securities or other property, paid or distributed in
respect of one outstanding share of Common Stock by (B) the Fair Market Value of
a share of Common Stock on the date of such payment or distribution. Such credit
shall be made effective as of the date of the dividend or other distribution in
respect of the Common Stock.

 

(iv) In determining the value attributable to that portion of a Participant’s
Deferred Compensation Account allocated to Performance Options other than the
Cash Deferral Option and the Phantom Share Option, the Company will track the
rate of return (positive or negative) over the relevant measurement period of
the investment fund, index or other vehicle by reference to which the
Performance Option is defined.

 

(v) Upon any reallocation of all or any portion of a Participant’s Deferred
Compensation Account from one Performance Option to any other Performance
Option,



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 8 of 13

 

the Company may charge such Account with an amount not to exceed 5% of the
amount so reallocated. The amount of the charge shall be determined by the
Company in its discretion and may vary depending on the Performance Options from
which and into which the Account is being reallocated.

 

(vi) In addition, the returns attributable to a Deferred Compensation Account
shall be subject to the following adjustments:

 

(A) Returns attributable to any Performance Option other than the Phantom Stock
Option shall be reduced to reflect the amount that a corporate taxpayer in the
highest tax bracket for federal corporate tax purposes would pay on the
interests, dividends, distribution or similar items of income that it would
receive if it had invested in the commercial paper, investment fund, index or
other vehicle by reference to which the Performance Option is defined for the
period of time, and in the same amounts, that the relevant Deferred Compensation
Account was deemed allocated to such Performance Option.

 

(B) Upon any change in the deemed allocation of a Participant’s Deferred
Compensation Account among the Performance Options then available, the Account
shall be charged with the amount (if any) (the “Deemed Capital Gain Tax Charge”)
of capital gains tax that a corporate taxpayer in the highest bracket for
federal corporate tax purposes would pay upon the amount of gain it would
recognize had it invested in the investment fund, index or other vehicle by
reference to which the Performance Option is defined for the period of time, and
in the same amounts, that the relevant Deferred Compensation Account was deemed
allocated to such Performance Option. No credit shall be made to an Account for
any loss that would be recognized by a corporate taxpayer that had invested in
such Performance Option for such period and in such amount.

 

The amount of the adjustments described in this subparagrpah (vi) shall be
determined by the Company in its discretion. The Company shall use its best
efforts to apply adjustments on a consistent basis to all Participants who
invest in any particular Performance Option.

 

(d) Manner of Payment of Deferred Benefit. All payments of Deferred Benefits
under the Plan will be in cash. The Company shall pay a Participant’s Deferred
Benefit either in a single lump sum or in a series of installments, as the
Committee in its sole discretion shall determine, provided, however, that if the
Committee elects to pay a Participant’s Deferred Benefit in a series of
installments, such installments shall be paid no more frequently than quarterly
and the Deferred Benefit must be distributed over a period not exceeding five
years. The Committee may, but shall not be required to, consult with the
Participant prior to determining the manner of payment of such Participant’s
Deferred Benefit. If the Committee elects to pay a Participant’s Deferred
Benefit in a series of installments, the relative size of such installments
shall be determined by the Committee in its discretion, and such installments
need not be in equal amounts or equal percentages of such Benefit. The unpaid
portion of a Participant’s Deferred Benefit shall continue to be credited with
earnings as provided in Section



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 9 of 13

 

6(c) until paid.

 

(e) Commencement of Payment of Deferred Benefit. For purposes of this Agreement
a “Conversion Date” means the earliest to occur of:

 

(i)(A) termination of service as an Outside Director (unless upon such
termination of service the Participant becomes an employee of the Company or any
Subsidiary, in which case the following clause (B) shall apply), and (B)
termination of employment with the Company and its Subsidiaries (unless upon
such termination of employment the Participant becomes an Outside Director, in
which case the foregoing clause (A) shall apply);

 

(ii) the date specified in the Deferral Election Form executed by the
Participant;

 

or

 

(iii) the Participant’s death.

 

Notwithstanding any other term or provision of this Plan, upon the occurrence of
a Conversion Date, any portion of a Participant’s Deferred Compensation Account
that is allocated either to the Phantom Unit Option or to any Performance Option
other than the Cash Deferral Option will be converted into the Cash Deferral
Option based upon (X) in the case of amounts allocated to the Phantom Unit
Option, the Fair Market Value of the Common Stock as of the Conversion Date and
(Y) in the case of any Performance Option other than the Phantom Stock Option,
the net asset value or other relevant valuation measure of the investment fund,
index or other vehicle by reference to which the Performance Option is defined,
determined as of the Conversion Date or, if such net asset value or other
valuation information is not available as of the Conversion Date, as of the
latest date preceding the Conversion Date for which the same is generally
available. The amount credited to the Cash Deferral Option as a result of such
conversion shall, in the case of conversions from any Performance Option other
than the Phantom Stock Option, be subject to the Deemed Capital Gain Tax Charge
as described in Section 6(c) above. Following conversion, amounts so credited to
the Cash Deferral Option will be credited with interest equivalents as provided
in Section 6(c)(i). Except as provided in Section 6(f), a Participant’s Deferred
Benefit shall be paid (if payable in a lump sum), or commence to be paid (if
payable in a series of installments), to the Participant as soon as practicable
(but in no event more than 60 days) after the Conversion Date.

 

(f) Death. In the event of a Participant’s death, the Participant’s entire
Deferred Benefit (including any unpaid portion thereof corresponding to
installments not yet paid at the time of death), to the extent not distributed
earlier pursuant to Section 6(e), will be distributed in a lump sum to the
Participant’s Beneficiary or Beneficiaries (or, in the absence of any
Beneficiary, to the Participant’s estate) on a date, selected by the Committee,
no more than six months after the Participant’s date of death.

 

(g) Statements. The Company will furnish each Participant with a statement
setting forth the value of the Participant’s Deferred Compensation Account as of
the end of each calendar year and all credits to and payments from the Deferred
Compensation Account during



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 10 of 13

 

such year. Such statement will be furnished no later than 60 days after the end
of each calendar year.

 

7.     Designation of Beneficiary

 

(a) Beneficiary Designations. Each Participant may designate a Beneficiary to
receive any Deferred Benefit due under the Plan upon the Participant’s death by
executing a Beneficiary Designation Form. A Beneficiary designation is not
binding on the Company until the Secretary of the Board receives the Beneficiary
Designation Form. If no designation is made or no designated Beneficiary is
alive (or in the case of an entity designated as a Beneficiary, in existence) at
the time of the Participant’s death, payments due under the Plan will be made to
the Participant’s estate.

 

(b) Change of Beneficiary Designation. A Participant may change an earlier
Beneficiary designation by executing a later Beneficiary Designation Form. The
execution of a Beneficiary Designation Form revokes and rescinds any prior
Beneficiary Designation Form.

 

8.     Amendments

 

(a) General Power of Committee. Subject to Section 8(b), the Plan may be
altered, amended, suspended, or terminated at any time by the Committee in its
sole discretion.

 

(b) When Participants’ Consents Required. Except for a termination of the Plan
caused by the Committee’s determination that the laws upon which the Plan is
based have changed in a manner that negates the Plan’s objectives, the Committee
may not alter, amend, suspend, or terminate the Plan without the consent of any
Participant to the extent that such action would result in the distribution to
such Participant of amounts then credited to his/her Deferred Compensation
Account in any manner other than as provided in the Plan or could reasonably be
expected to result in the immediate taxation to such Participant of Deferred
Benefits.

 

9.     Employer’s Obligation

 

This Plan is unfunded. A Deferred Compensation Account represents at all times
an unfunded and unsecured contractual obligation of the Company. Each
Participant or Beneficiary will be an unsecured creditor of the Company. Amounts
payable under the Plan will be satisfied solely out of the general assets of the
Company subject to the claims of the Company’s creditors. No Participant,
Beneficiary or any other person shall have any interest in any fund or in any
specific asset of the Company by reason of any amount credited to him/her
hereunder, nor shall any Participant, Beneficiary or any other person have any
right to receive any distribution under the Plan except as, and to the extent,
expressly provided in the Plan. The Company will not segregate any funds or
assets for Deferred Benefits or issue any notes or security for the payment of
any Deferred Benefits. Any reserve or other asset that the Company



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 11 of 13

 

 

may establish or acquire to assure itself of the funds to provide benefits under
the Plan shall not serve in any way as security to any Participant, Beneficiary
or other person for the performance of the Company under the Plan.

 

10.     No Control by Participant

 

A Participant shall have no control over his Deferred Compensation Account
except for (i) designating initial allocation among Performance Options and
subsequently revising such allocation, in all cases to the extent permitted by
the Plan, (ii) designating the date of initial distribution of benefits on his
Deferral Election Form (which designation shall be subject to the terms and
conditions of the Plan, including without limitation Section 6) and (iii)
designating his or her Beneficiary on a Beneficiary Designation Form.

 

11.     Restrictions on Transfer

 

The Company shall pay all amounts payable under the Plan only to the Participant
or Beneficiary designated under the Plan to receive such amounts. Neither a
Participant nor his Beneficiary shall have any right to anticipate, alienate,
sell, transfer, assign, pledge, encumber or change any benefits to which he may
become entitled under the Plan, and any attempt to do so shall be void. A
Deferred Benefit shall not be subject to attachment, execution by levy,
garnishment, or other legal or equitable process for a Participant’s or
Beneficiary’s debts or other obligations.

 

12.     Election and Revocation Notices

 

Notices of elections or revocations of elections under the Plan must be in
writing. A notice of election or revocation of election will be deemed delivered
to the Secretary of the Board on the date it is (i) delivered personally to the
Secretary of the Board at One State Street Plaza, New York, New York 10004 (or
at such other address as the Company may from time to time designate as the
address for elections and revocations of elections under the Plan), (ii) mailed
by registered mail or certified mail to the Secretary of the Board at such
address or (iii) sent by facsimile transmission to the Secretary of the Board at
212-208-3558 (or such other facsimile transmission number as the Company may
designate from time to time for elections and revocations of elections under the
Plan), provided that an original signed election or revocation of election is
received by the Secretary of the Board no later than 10 business days after such
transmission.

 

13.     Waivers

 

The waiver of a breach of any provision in the Plan shall not operate as and may
not be construed as a waiver of any later breach.

 



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 12 of 13

 

14.     Governing Law

 

The Plan shall be construed in accordance with and governed by the laws of the
State of New York.

 

15.     Effective Date

 

The Plan shall be effective as of December 1, 1993 and Deferral Elections may be
made beginning with Eligible Compensation earned during the year beginning
January 1, 1994.

 

16.     Construction

 

The headings in the Plan have been inserted for convenience of reference only
and are to be ignored in any construction of the Plan’s provisions. If a
provision of the Plan is not valid or enforceable, that fact shall in no way
affect the validity or enforceability of any other Provision. Use of one gender
includes the other, and the singular and plural include each other. The
provisions of the Plan are binding on the Company, each Participating Subsidiary
and their respective successors or assigns, and on the Participants, their
Beneficiaries, heirs, and personal representatives.

 

17.     Tax Withholding

 

The Company shall have the right, in connection with any Deferral Election, (i)
to require the Participant to remit to the Company an amount sufficient to
satisfy any Federal, state or local tax withholding requirements, (ii) to
withhold an amount necessary to satisfy such requirements from other cash
compensation owed to the Participant or (iii) to reduce the amount of Director
Fees deferred pursuant to the Plan in order to ensure that all such requirements
are satisfied. The Company shall also have the right to deduct from all cash
payments made pursuant to the Plan any Federal, state or local taxes required to
be withheld with respect to such payments.

 

18.     No Right to Reelection or Continued Employment

 

Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any of its members for reelection by the Company’s
stockholders, nor confer upon any Outside Director the right to remain a member
of the Board for any period of time, or at any particular rate of compensation.

 

19.     No Stockholder Rights



--------------------------------------------------------------------------------

AMBAC Financial Group

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

Page 13 of 13

 

 

The crediting of Phantom Stock Units to a Participant’s Deferred Compensation
Account shall not confer on the Participant any rights as a stockholder of the
Company, nor shall such Units confer on any Participant any right to receive
stock of the Company in settlement thereof.

 

20.     Adjustment of and Changes in Shares

 

In the event of any merger, consolidation, recapitalization, reclassification,
stock dividend, special cash dividend or other change in corporate structure
affecting the Common Stock, the Committee shall make such adjustments, if any,
as it deems appropriate in the number of Phantom Stock Units credited to a
Participant’s Deferred Compensation Account. The foregoing adjustments shall be
decided by the Committee in its discretion.

 

21.     About the Plan

 

The Deferred Compensation Plan for Outside Directors and Senior Officers was
established as of December 1, 1993 by Ambac Inc. In 1997 Ambac Inc. became Ambac
Financial Group, Inc. The Plan was amended on October 28, 1998 in order to offer
its participants more investment options.

 

The Plan was amended and restated, effective October 26, 1999 to provide that
this Plan be available only to Outside Directors. Senior Officers no longer
participate in this Plan as a new deferred plan has been adopted for them.

 



--------------------------------------------------------------------------------

 

AMBAC FINANCIAL GROUP, INC.

 

 

DEFERRED COMPENSATION PLAN

FOR OUTSIDE DIRECTORS

 

 

 

 

Beneficiary Designation Form

 

 

To:   Secretary, Board of Directors

Ambac Financial Group, Inc.

 

I designate                                         
                                                         as my primary
Beneficiary(ies) of any benefits that become payable under the Ambac Financial
Group, Inc. Deferred Compensation Plan for Outside Directors (the “Plan”) as a
result of my death.

 

If a designated Beneficiary survives me but dies (or if a trust, terminates)
before all benefits have been paid to the Beneficiary, I direct the remainder of
the payments to be made as the Beneficiary designates or, if the Beneficiary
fails to properly execute a Beneficiary designation, to the Beneficiary’s
estate, or, if a trust, to the trustee to be distributed in accordance with the
terms of the trust.

 

This designation revokes and rescinds any prior Beneficiary designation made by
me.

 

If a Beneficiary is not named, or if there is no Beneficiary otherwise in
existence at the time of my death, I understand that payments will be made
according to Section 7(a) of the Plan.

 

I understand that this Beneficiary designation applies until revoked by my
written request.

 

I also understand that, in executing this Beneficiary designation, I agree to be
bound by the terms and conditions of the Plan and agree that such terms and
conditions are binding upon my Beneficiary(ies), distributee(s), and personal
representative(s).

 

 

 

 

 

           

--------------------------------------------------------------------------------

               

Signature

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Date

         

Name (Please Print)

 

 